Case 3:19-cv-00779-C Documenta At03/29/19 Page 1of5 PagelD 3

 

ay IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
DEPUTY CLERK :
GRISELLE GONZALEZ § PUTY CLERA —$o.
§
vs. § CIVIL ACTION NO.
§
CITIBANK, N.A. § JURY TRIAL DEMANDED
§
819 -CVO0O779-C
COMPLAINT
JURISDICTION

1. The jurisdiction of this Court attains pursuant to 15 U.S.C.§1666 et seq, the Fair Credit
Billing Act (““FCBA”) and Regulation Z issued thereunder for which jurisdiction is proper in this
Court. 15 U.S.C.§1640(e) and 28 U.S.C.§§1331 and 1367 and state law claims supplemental thereto.

PARTIES

2. Plaintiff, Griselle Gonzalezz is a natural person whose permanent address is in Dallas,
Texas.

3. Defendant, Citibank (South Dakota ) N.A., is a national banking association that does
not have a business office in Texas and therefore no registered agent for service in Texas. Defendant

may be setved by service upon its President,CEO, or other officer, at 701 East 60° Street, North, Sioux

 

Falls, South Dakota, 57104.
FACTUAL ALLEGATIONS

5. Plaintiff Griselle Gonzalez is a natural person who entered into an open-end credit
transaction, namely a VISA account, with defendant for personal, family and household purposes.

6. Atall times relevant hereto, Defendant Citi, in the ordinary course of business, regularly
extended open-end consumer credit, pursuant to a VISA, on which defendant assessed finance charges.

7. On May 10, 2018, Plaintiff attended a free Internet Workshop in Dallas hosted by
Russell Whitney.

8. At the May 10 event, Plaintiff was offered a 3-Day Training for $497 which was

scheduled to be held June 1-3, 2018 at the same hotel. Plaintiff purchased the 3-Day Training and

 
 

 

Case 3:19-cv-00779-C Document 2 Filed 03/29/19 Page2of5 PagelD4

attended the event on those dates. Plaintiff does not dispute any charges for this event.

9. At the June event, Plaintiff was offered additional training where they introduced a
Wealth Building Technologies package. The Wealth Builder Package included 10 eCommerce Websites,
all built for you, Done-for-you Facebook ads, Done-for-you Swipe Ads, Done-for-you Follow up
Emails, Access to the “Hot List” - list of the hottest products to market monthly, 24 coaching sessions
and WBT’s Coaching Team, Lifetime Access to WBT’s Online Training Course, Unlimited Email,
Phone and Skype support, Attend Three Live Mastermind Summits, plus added training on-site.

10. Plaintiff decided to purchase the whole package described in the previous paragraph,
in addition to a One on One Mentorship and Product Intelligence 2.0. The total purchase price,
purchased on June 2, 2018 was $76,294.00 (including a 3% processing fee).

11. Plaintiff paid $10,000 on June 2, 2018 on an existing credit card.

12. WBT offered financing for the purchase price for the program. The financing turned
out to be submitting Plaintiff's application to several credit card companies and then spreading out the
program fees on the several credit cards. One of the cards issued was a Citi card ending in 1049. WBT
placed $11,000 of the program charges on the Citi card.

13. Plaintiff received the services specified in the 3 day Training for which she paid $497.

14, Plaintiff did not receive the services from the Wealth Builder package for which she
paid a total of $76,294.00.

15. Plaintiff was assigned a mentor, Angel Martinez, who was to work with her in
providing the services under the WBT program.

16. Angel Martinez never contacted Plaintiff.

17. Plaintiff made many attempts to contact Angel Martinez, to no avail.

18.  Outofthe 24 Coaching sessions included in the WBT program, Plaintiff received three.

19. After the 3 session, no further sessions were scheduled and no response was received

to emails to either of the coaches nor to Angel Martinez.

COMPLAINT 2
 

 

Case 3:19-cv-00779-C Document 2 Filed 03/29/19 Page3of5 PagelD5

20. Plaintiff received 1 of the 10 websites included in the WBT program.

21. Plaintiff was unable to access the website to receive the online training course from
WBT because the website shut down.

22. Plaintiff continued to try to reach the coaches, Angel Martinez and any other person
associated with the WBT program via email and Facebook.

23. Plaintiff finally heard from Angel Martinez that he no longer worked for WBT. She also
heard from one of the coaches who claimed she no longer worked for WBT. Neither had any
knowledge of current status of WBT.

24. On December 11, 2018, after exhausting all possible means to contact anyone associated
with the WBT program, Plaintiff sent an email to info@wealthbuildingtechnologies.com to request a
full refund. Plaintiff received a error email back stating: The email account that you tried does not exist.

25. Plaintiff called the phone number which was listed as their Corporate office numerous
times but the phone was answered by another company who had no idea about WBT.

26. Plaintiff has exhausted all possibilities to resolve things with the merchant who received

her funds for services not received by Plaintiff.

CAUSES OF ACTION
COUNT I

27. Plaintiff re-alleges and incorporates paragraphs 1 through 26 above as if fully set out
herein.

28. Defendant has violated 12 C.F.R. pt. 1026.13 (a)(3) and 15 U. S.C. §1666(b)(3) by
continuing to bill Plaintiff for services not delivered.

29. Defendant has violated 15 U.S. C.§§1666 and 1666i and applicable rules by
the practices described in this Complaint.

30. The foregoing acts and omissions were undertaken on behalf of the Defendant by its

COMPLAINT 3
 

Case 3:19-cv-00779-C Document 2 Filed 03/29/19 Page4of5 PagelD6

respective officers, agents, or employees acting at all times relevant hereto within the scope of that
relationship.
COUNT II

31. Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as if fully set out

herein.

32. Defendant’s actions and inactions, as described above, constitute a violation of 12
CER. pt. 1026.13 by requiring notice to the merchant when notice is not requited..

33. By reason of the allegations in this petition, per the Fair Credit Billing Act, Plaintiff is
entitled to recover attorney's fees in a sum that is reasonable in relation to the amount of work expended
for which Plaintiff sues herein. The attorney whose name is subscribed to this pleading has been
employed to assist Plaintiff in the prosecution of this action.

Prayer for Relief

WHEREFORE, the Plaintiff prays that this Court:

1. Declare that Defendant’s actions violate the FCBA.

2. Enter judgment in favor of Plaintiff and against Defendant for statutory damages,

actual damages, costs, and reasonable attorney fees as provided by 15 US.C.§1640(a)(2),
1666(e) and all applicable amendments.

3. Grant such further relief as deemed just.

TRIAL BY JURY IS DEMANDED.

Respectfully submitted,

 

Sharon K. Campbell

State Bar # 03717600

3500 Oak Lawn Ave., Suite 205
Dallas, Texas 75219

Telephone: 214/351-3260

Fax: 214/443-6055
Sharon@SharonKCampbell.com

COMPLAINT 4
 

Case 3:1

JS 44 (Rev. 06/17) - TXND (Rev. 06/17), '

The JS 44 civil cover sheet and the into
provided by local rules of court: "This form, approved by the Judicial Co

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Xe

tion contained herein neither

rence

replace nor supplement the filing
fe: of the United States in

 

and service of pleadings or other
eptember 1974, is required for the hse of

PoVROTTEG CHO COVER Sees 19 Page 5 of5 PagelD 7

 

I. (a) PLAINTIFFS

Griselle Gonzalez

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

 

(c) Attorneys (Firm Name, Address, and Telephone Number)

Sharon K. Campbell

3500 Oak Lawn Ave., Suite 205
Dallas, Texas 75219; 214-351-3260

Citibank, N.A.

 

DEFENDANTS

County of Residence of First Listed Defendant
(IN US. PLAINTIFF CASES ONE.

‘MAR 2.9 2019

 

    

 

 

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attorneys (If Known)

319 -CcV0779-C

 

 

 

 

 

 

  

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(1.1 U.S. Government 2£3 Federal Question DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (11. © 1 _ Incorporated or Principal Place o4 04
of Business In This State
G2 US. Government GO 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place a5 05
Defendant (Indicate Citizenship of Parties in Item Ii) of Business In Another State
Citizen or Subject of a 3 © 3 Foreign Nation o6 O6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
Poss 2 CONTRACT: : eo ee TORTS TFORFEITURE/PENALTY.. |. BANKRUPTCY | OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 CO) 375 False Claims Act
OG 120 Marine © 310 Airplane CO) 365 Personal Injury - of Property 21 USC 881 [CJ 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability 3 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability OG 367 Health Care/ : CO 400 State Reapportionment
(3 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical TO PROPERTY RIGHTS |G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights © 430 Banks and Banking
} 151 MedicareAct © 330 Federal Employers’ Product Liability 830 Patent J 450 Commerce
(J 152 Recovery of Defaulted Liability © 368 Asbestos Personal (C1 835 Patent - Abbreviated G 460 Deportation
Student Loans G 340 Marine Injury Product New Drug Application | (J 470 Racketeer Influenced and
(Excludes Veterans) 6 345 Marine Product Liability OG 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY Jo) LABOR SOCIAL SECURITY... ] 0) 480 Consumer Credit
of Veteran’s Benefits OG 350 Motor Vehicle © 370 Other Fraud 710 Fair Labor Standards ( 861 HIA (1395ff) CO 490 Cable/Sat TV
(3 160 Stockholders’ Suits {7 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) (3 850 Securities/Commodities/
0 190 Other Contract Product Liability 9 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations CG 864 SSID Title XVI (890 Other Statutory Actions
© 196 Franchise Injury O 385 Property Damage 0) 740 Railway Labor Act 0 865 RSI (405(g)) ( 891 Agricultural Acts
C3 362 Personal Injury - Product Liability © 751 Family and Medical (0 893 Environmental Matters
Medical Malpractice Leave Act (0 895 Freedom of Information
PE : CIVIL RIGHTS... | PRISONER PETITIONS JC 790 Other Labor Litigation - FEDERAL TAX: SUITS Act
© 210 Land Condemnation CG 440 Other Civil Rights Habeas Corpus: G 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff © 896 Arbitration
O 220 Foreclosure O 441 Voting 6 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
C1 230 Rent Lease & Ejectment GO 442 Employment ©. 510 Motions to Vacate 6 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations © 530 General (7 950 Constitutionality of
6 290 All Other Real Property © 445 Amer. w/Disabilities -|( 535 Death Penalty Pe IMMIGRATION: & State Statutes
Employment Other: (0 462 Naturalization Application
CO 446 Amer. w/Disabilities -] } 540 Mandamus & Other CO 465 Other Immigration
Other OF 550 Civil Rights Actions
0 448 Education 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

 

 

 

ORIGIN (Place an “X” in One Box Only)

V,
yi Original
Proceeding

(32 Removed from C1 3. Remanded from (1 4 Reinstated or O 5 Transferred from © 6 Multidistrict (3 8 Multidistrict
State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

 

C] CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U:S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
15 U.S.C. 1666 Fair Credit Billing Act
Brief description of cause:

Failure to credit accout for out of business merchant who provided no services

CHECK YES only if demanded in complaint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: __& Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions):
JUDGE A DOCKET NUMBER
™ 9-28-17 DID ee ALL
FOR OFFICE USE ONLY f XN
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

——_————

—_—

 

0, Ul {
“oN STRICT OF TEXAS
